

115 HRES 335 IH: Supporting the goals and ideals of National Purple Heart Recognition Day.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 335IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Walz (for himself, Mr. Mast, Mr. Thompson of California, Mr. Jones, Mr. Sean Patrick Maloney of New York, Mr. Ryan of Ohio, Mr. Evans, Ms. Kuster of New Hampshire, Mr. Franks of Arizona, Ms. Esty of Connecticut, Mr. Peters, Ms. Brownley of California, and Mr. Panetta) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONSupporting the goals and ideals of National Purple Heart Recognition Day.
	
 Whereas, on August 7, 1782, during the Revolutionary War, General George Washington established what is now known as the Purple Heart Medal when he issued an order establishing the Badge of Military Merit;
 Whereas the Badge of Military Merit was designed in the shape of a heart in purple cloth or silk; Whereas, while the award of the Badge of Military Merit ceased with the end of the Revolutionary War, the Purple Heart Medal was authorized in 1932 as the official successor decoration to the Badge of Military Merit;
 Whereas the Purple Heart Medal is the oldest United States military decoration in present use; Whereas the Purple Heart Medal is awarded in the name of the President of the United States to recognize members of the Armed Forces who are killed or wounded in action against an enemy of the United States or are killed or wounded while held as prisoners of war;
 Whereas the Purple Heart Medal has been awarded to more than 1,800,000 recipients; and Whereas August 7, 2017, is an appropriate day to celebrate as National Purple Heart Recognition Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Purple Heart Recognition Day; and
 (2)encourages all people of the United States— (A)to learn about the history of the Purple Heart Medal;
 (B)to honor recipients of the Purple Heart Medal; and (C)to conduct appropriate ceremonies, activities, and programs to demonstrate support for people who have been awarded the Purple Heart Medal.
				